ORDER

PER CURIAM:
AND NOW, this 18th day of August, 1997, Frank Thompson-McLeod having been suspended from the practice of law in the State of Tennessee for a period of one year by Order of the Supreme Court of Tennessee at Nashville dated September 19,1996, retroactive to November 8,1995; the said Frank Thompson-McLeod having been directed on June 19, 1997, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Frank Thompson-McLeod is suspended from the practice of law in this Commonwealth for a period of one year, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.